Opinion by
Dallinger, J.
In accordance with stipulation of counsel and on the authority of New York Merchandise Co. v. United States (8 Cust. Ct. 209, C. D. 607) the brass base shells in question were held to be parts of articles having as an essential feature an electrical element or device, such as signs. The protests were sustained as to some of them at 35 percent under paragraph 353, and others which were withdrawn from warehouse subsequent to January 1, 1939 were held dutiable at 25 percent under the same paragraph as modified by the United Kingdom Trade Agreement (T. D. 49753).